Citation Nr: 1517862	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  07-17 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Reiter's syndrome, also claimed as reactive arthritis and arthritis of the hips, knees, and lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1978 to January 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that following its December 2013 remand, the Veteran's appeal for entitlement to a separate disability rating for an acquired psychiatric disorder was granted in full by the Appeals Management Center.  As such, that issue is no longer before the Board.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's Reiter's syndrome is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for Reiter's syndrome have been met.  38 U.S.C.A. §§  1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for Reiter's syndrome.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for Reiter's syndrome because it originated while he was serving on active duty.

Initially, the Board notes that Reiter's syndrome, a form of reactive arthritis, is characterized by a triad of acute aseptic arthritis, urethritis and conjunctivitis.  The condition may also present with mucocutaneous manifestations affecting the skin.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1845 (32st Ed. 2012).  

The Veteran's March 1975 pre-induction examination was negative for any pertinent abnormalities.  The service treatment records indicate he was treated for multiple skin related problems, which first manifest in August 1977.  Specifically, the Veteran was noted to have been treated for a rash on the face in August 1977 and December 1979.  He was subsequently treated for a total body rash in September 1980 and again in April and June 1981.  During the same timeframe, the Veteran was also treated for recurrent urinary tract infections in June 1980 and March 1982 and nonspecific urethritis in June 1982, as well as joint pains in the left knee and right leg in April 1980 and May 1981 respectively.  

The evidence also indicates the Veteran has been diagnosed with Reiter's syndrome several times during the pendency of the Veteran's appeal.  Specifically, the Veteran's outpatient treatment notes from the Miami VA Medical Center (VAMC) show he was initially worked up and diagnosed with Reiter's syndrome in July 2004.  At that time, his treating clinician stated the Veteran's history and physical were suggestive of a remote reactive arthritis 30 years prior.  The Veteran was also diagnosed with the same disability by his private rheumatologist in April 2007, as well as in the course of his February 2011 VA examination.  As such, the central question that must be answered in this case is whether the Veteran's currently diagnosed Reiter's syndrome had its onset in service, as evidenced by the above noted symptom manifestations.  

During his initial March 2006 VA examination, the examiner-a rheumatologist-determined the Veteran's symptom complex in service could be related to his current Reiter's disease.  The examiner acknowledged that the Veteran's rashes may have begun prior to the treatment for his nonspecific urethritis in 1982; however, he determined the Veteran's symptom complex was clearly consistent with reactive arthritis, which he found ultimately led to the degenerative changes presently seen in the Veteran's spine, knees, ankles and feet.   

Following this examination, the RO requested an additional medical opinion.  In June 2006, a file review was performed and medical opinion proffered by an internal medicine physician.  This physician concluded the Veteran did not have Reiter's arthritis.  In support of her conclusion, she stated the Veteran's joint symptoms appeared before the urinary symptoms, and his back pain is due to degenerative arthritis.  In particular, the examiner referenced the Veteran's April 1980 treatment for left knee pain, and subsequent June 1980 treatment for recurrent urinary tract infections.  However, the Board notes that by virtue of the term "recurrent," the Veteran's June 1980 urinary tract infection likely was not the first manifestation of this condition.  In addition, the Board also notes that the Veteran's current degenerative arthritis was noted to have been consequentially related to his Reiter's inflammatory reactive arthritis by the March 2006 rheumatologist.  Further, the Board also notes the report of a February 2005 VA skin disease examination that was performed by the same examiner wherein she stated the Veteran "may have had" reactive arthritis while he was in service.  Therefore, the Board has afforded the June 2006 VA examiner's opinion less probative value in this case, as there is apparent inconsistencies in the facts she utilized to form her opinion, when compared to the evidence of record, and the examiner has contradicted her own opinion in prior statements.

Subsequently, the Veteran provided a private medical opinion from his treating rheumatologist, Dr. R.C.  In sum, the physician stated he reviewed the Veteran's service and post-service medical records, and concurred with the conclusion formed by the Miami VAMC Rheumatology Clinic that the Veteran's Reiter's syndrome had its onset in service and likely contributed to his current right hip, knee and lumbar spine arthritis.  

As noted above, the Veteran underwent another VA examination in February 2011. At that time, the examiner diagnosed the Veteran with Reiter's syndrome.  The examiner indicated the Veteran had a history of urinary problems during service in addition to joint pains in the 1980s.  However, the examiner determined it would be speculative to state whether the Veteran's symptom manifestations in service represented the onset of Reiter's syndrome, because neither a rheumatology evaluation nor lab testing for HLA B-27 was performed at that time, and the Veteran's service treatment records do not show any treatment for conjunctivitis.  Although this examiner did not provide a favorable opinion in this case, the examiner did not specifically indicate the Veteran's symptom presentation in service was not consistent with the onset of Reiter's syndrome.  Therefore, the Board has afforded this opinion little probative value.

In February 2012, an addendum medical opinion was provided by a clinician that had not performed the February 2011 VA examination.  In sum, the nurse practitioner concluded the Veteran's Reiter's syndrome was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that although the Veteran was treated multiple times for urinary tract infections in service, he was not specifically diagnosed with urethritis until June 1982.  The examiner found there is a relationship between urethritis and reactive arthritis but the condition usually takes place within a month from the onset of the inciting episode of urethritis.  The examiner found the medical records to be inconsistent, as the Veteran was treated for joint pain and skin manifestations years prior to the treatment for non-specific urethritis in June 1982.  

Although the examiner's opinion initially appears to be substantiated, the Board notes that the March 2006 examiner who is a specialist in rheumatological conditions also acknowledged the Veteran's non-specific urethritis was not diagnosed until years after the onset of skin and joint symptoms; however, the March 2006 examiner nonetheless found the Veteran's symptom complex in service was consistent with Reiter's syndrome.  In addition, the Board also notes several articles that have been provided by the Veteran throughout the course of the appeal period, which indicate Reiter's syndrome is generally preceded by infections of the genitourinary tract, which are caused by exposure to bacteria.  The articles point out that exposure to such bacteria could have resulted from ingestion of contaminated foods or sexual disease.  In this case, the Veteran was treated for several episodes of genitourinary infections prior to the June 1982 episode wherein he was diagnosed with non-specific urethritis.  The February 2012 nurse practitioner failed to state why these earlier genitourinary infections could not have also been the "inciting episodes" that caused his Reiter's syndrome.  Based on the foregoing, the Board has afforded the February 2012 VA examiner's medical opinion less value than the prior opinions that were proffered by the Veteran's private rheumatologist and the March 2006 VA examiner.  This follows, because the examiner only elaborated as to a specific genitourinary infection in 1982, but did not indicate why prior genitourinary infections could not have also caused the Veteran's Reiter's syndrome.  Additionally, the February 2012 VA examiner is a primary care nurse practitioner, whose experience and expertise relative to rheumatological disorders is clearly less than that of the two rheumatologists who provided contrary medical opinions.  

In September 2013 a VA opinion was provided by the nurse practitioner who provided the February 2012 opinion.  At that time, the nurse practitioner concluded the Veteran's, "claimed condition which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  The Board finds the author clearly missed the mark.  As noted above, there is not a scintilla of evidence showing the Veteran was treated for or diagnosed with Reiter's syndrome prior to service as evidenced by his March 1975 pre-induction examination.  The nurse practitioner further indicated the Veteran's Reiter's syndrome has not been active for the past 5 years, and as such, she could not provide an opinion as to whether his presently service-connected genitourinary problems could have aggravated his Reiter's syndrome.  The Board points out the nurse practitioner's rationale speaks to the present state of the Veteran's Reiter's syndrome, which does not in any way support her conclusion that his Reiter's syndrome clearly and unmistakably existed prior to service.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The September 2013 medical opinion neither provides a clear conclusion, consistent with the evidence of record, nor a reasoned medical explanation.  As such, the Board has afforded this opinion slight probative value.  As an aside, the U. S. Court of Appeals for Veterans Claims has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the nurse practitioner's statement indicating the Veteran did not have a current disability is misplaced relative to VA precedent.  

A final VA medical opinion was provided in March 2014.  The examiner, like the September 2013 VA examiner again stated the "claimed condition which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  In the interest of judicial economy, the Board will not replow a field that has been so extensively cultivated above.  Clearly, this examiner also missed the mark.  The Board also notes the examiner discussed the Veteran's degenerative arthritis, and found the literature does not show urinary infections could result in degenerative arthritis; however, the examiner was asked to provide an opinion relative to the Veteran's reactive arthritis, which clearly has been shown to have a potential connection to genitourinary infections.  Therefore, the Board has also afforded the most recent VA medical opinion only the slightest probative value in this case. 

Based on the foregoing, the Board concludes that Reiter's syndrome has been present during the period of the claim and that it originated during the Veteran's active service.  Service treatment records indicate that the Veteran was treated for multiple recurrent urinary infections, skin rashes, and unexplained joint pain.  The Veteran's private rheumatologist, as well as the March 2006 VA examiner-also a rheumatologist-have attributed his current Reiter's syndrome to his in-service manifestations.  Conversely, the June 2006, February 2012, September 2013 and March 2014 VA opinions are against the claim.  However, as noted above, deficiencies exist in each of these opinions.  As such, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's Reiter's syndrome.


						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for Reiter's syndrome is granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


